Citation Nr: 1003507	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by arthralgias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada.


FINDING OF FACT

The evidence, overall, does not indicate that arthralgias 
were incurred in, or caused by, service.


CONCLUSION OF LAW

Service connection for arthralgias is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran claims that a joints condition manifested by 
arthralgias, and affecting the knees, elbows, feet, and 
shoulders, was incurred during, or caused by, his service.

The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran suffering from a 
qualifying chronic disability.  A qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i). 

To date, VA has identified only three illnesses as medically 
unexplained chronic multi-symptom illnesses, listed in 38 
C.F.R. § 3.317 (B): Chronic fatigue syndrome, fibromyalgia, 
and IBS as currently meeting this definition. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  

The disability before the Board has been diagnosed as several 
different disabilities.  The Veteran has been diagnosed with 
right shoulder strain, for which he was granted service 
connection.  He has been diagnosed with bilateral calcaneal 
spurs and plantar fasciitis, and he was granted service 
connection for both the right and left feet.  He has been 
diagnosed with bilateral equinus deformity of the ankles, 
degenerative changes of both elbows, and early degenerative 
changes of the cervical spine, all of which were denied 
service connection by the RO in a July 2005 rating decision.  
The Veteran was also diagnosed with polyarthritis in October 
2004, May 2005, and January 2006, for which he was denied 
service connection in a January 2007 rating decision.

These prior claims are not before the Board at this time. 

It can not be said that the Veteran suffers from an 
"undiagnosed illness", as he has been given multiple 
diagnoses to account for his various disabilities and sources 
of pain.  There is no indication in the medical evidence of 
an unexplained chronic multi-symptom illness.  Simply stated, 
he does not have an "undiagnosed illness", but several 
diagnosed illnesses that have been addressed by the RO, 
above.  Some have been service connected, others have not. 

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran submitted private 
treatment records and the RO obtained VA treatment records, 
which indicate treatment for pain in multiple joints.  The 
Veteran was diagnosed with arthralgias and possible transient 
osteoarthritis in August 2003, based on his complaints of 
pain alternately in his knees, elbows, and feet.  

As outlined above, the Veteran has been diagnosed with 
several disabilities to account for the joint pain.  Based on 
the above, the evidence does indeed show an "undiagnosed" 
illness manifested by arthralgias.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any diagnosis of or 
treatment for arthralgias, arthritis, or any joint 
disability.  The service records therefore provide limited 
evidence against this claim.

The third requirement for service connection is evidence of a 
medical nexus between the claimed in-service injury and any 
current disability.  

The Veteran first complained of pain in his joints in August 
2003, stating that the pain had its onset 5 years earlier.  
He reported that he had not sought treatment for joint pains 
in service for fear of being grounded from flying.  However, 
in his December 2001 separation examination, the Veteran 
denied any painful joints or arthritis, providing evidence 
against this own claim.  At that time, there would be no 
reason for the Veteran to fear being grounded from flying by 
the military as he was leaving the military, providing 
evidence against the Veteran's central contention.   

In January 2006, the Veteran's representative submitted an 
undated, handwritten statement on lined notepad paper with an 
illegible signature and no letterhead.  The Veteran's 
representative reported that the letter was written by VA 
treating physician Dr. "F.".  

The letter stated, "After review of all available medical 
evidence, military and civilian, in my medical opinion, it is 
as least likely as not [the Veteran's] current diagnosis of 
polarthritis had its on set while in military service."  

The opinion statement was echoed verbatim in a February 2006 
VA treatment record after a brief orthopedic consultation by 
Dr. F., who found that the Veteran's problem "does not 
appear to be an orthopedic situation".  This opinion was not 
based on a clear medical examination and contains no 
rationale or explanation for the nexus opinion.  Indeed, the 
RO denied service connection for polyarthritis, claimed as 
"polarthritis", in a January 2007 rating decision which the 
Veteran did not appeal.  The Board finds that Dr. F.'s 
opinion statement is entitled to minimal probative weight.

As there is no credible medical evidence of a medical nexus 
between the Veteran's claimed arthralgias and service from 
November 1994 to April 2002, and evidence against such a 
finding, the requirement of a medical nexus has not been 
fulfilled.  The Board finds that the service and post-service 
medical record clearly indicate that the Veteran's joints 
condition was incurred after separation from service and no 
evidence connects the problem to service. 

In summary, the medical evidence of record does not support 
the contention that the Veteran has arthralgias connected to 
service and, in fact, provides evidence against such a 
finding.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an undiagnosed 
illness manifested by arthralgias.  

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2003 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private treatment records.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is not necessary because the 
evidence fails to show a current disability (that is, an 
undiagnosed illness manifested by arthralgias, the only issue 
before the Board at this time).  Therefore, the Board finds 
that the McLendon threshold is not met; a VA examination is 
not necessary.  There is simply nothing for the examiner to 
review in terms of evidence that would provide a basis to 
grant this claim.  The post-service medical record, clearly 
indicating the diagnosed problems the Veteran has, provides 
evidence against this claim. 

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


